EXHIBIT 21.1 SUBSIDIARIES OF REGISTRANT Name State of/Country of Incorporation/Organization Collectors Universe Ultimate Ownership Percentage Collectors Finance Corporation California 100% Certified Asset Exchange, Inc. Delaware 100% CU Assets 1, Inc. New York 100% CU Assets 2, Inc. Delaware 100% CU Assets 3 (Holdings), LLC Delaware 100% Expos Unlimited, LLC California 100% Collectors Universe (Hong Kong) Limited Hong Kong 100% Collectors Universe (Shanghai) Limited China 100% In accordance with the instructions set forth in Paragraph (b) of Item 601 of Regulation S-K, there has been omitted those subsidiaries that, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of June 30, 2015.
